HARWOOD, Presiding Judge.
This appellant stands convicted of assault with intent to murder.
While no brief in appellant’s behalf has been filed, we have carefully read the record in consonance with our duty in criminal cases.
When the ruling of the court was invoked in the trial below, the court in all but a few instances ruled with the appellant. In those rulings contra to the appellant only elementary principles of law were involved and the rulings were palpably correct. No useful purpose would be served in discussion.
The evidence presented by the State was amply sufficient, if believed to the required degree, to support the verdict and judgment rendered and entered. This evidence tended to show an attempted assassination of the victim by the appellant, perpetrated by shooting him with a shotgun in the nighttime, the victim being within his own curtilage at the time.
Only two written charges were requested by the appellant. Both were affirmative in nature, and properly refused under the evidence.
The jury was fully instructed as to the law applicable by the court in a very adequate oral charge.
It follows that an order of affirmartce is due to be entered.
Affirmed.